Citation Nr: 0838829	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-32 908A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980 and from April 1982 to April 1984.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from April 2005 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disorder is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.

In September 2006, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a right knee 
disorder.  Although this issue was addressed by the RO in the 
March 2007 statement of the case and again in the June 2007 
supplemental statement of the case, this claim was never 
originally adjudicated by the RO.  Accordingly, it is 
referred to the RO for appropriate action.  In addition, 
during a September 2008 hearing before the Board, the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder.  Accordingly, 
this issue is also referred to the RO for appropriate 
disposition.



FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a 
decision by the Board, the veteran withdrew his appeal of the 
issue of entitlement to service connection for a 
schizoaffective disorder.

2.  The evidence does not demonstrate currently diagnosed 
bilateral hearing loss.

3.  The evidence does not demonstrate currently diagnosed 
tinnitus. 

4.  The competent medical evidence of record demonstrates 
that a right ankle disorder is not related to active military 
service.

5.  The competent medical evidence of record demonstrates 
that a left ankle disorder is not related to active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of service connection for a 
schizoaffective disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 

4.  A right ankle disorder, to include arthritis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 


5.  A left ankle disorder, to include arthritis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

At a September 2008 hearing before the Board, the veteran 
testified on the record that he wished to withdraw his appeal 
regarding the issue of entitlement to service connection for 
a schizoaffective disorder.  38 U.S.C.A. § 7105(d)(5); see 38 
C.F.R. § 20.204(b).  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to service connection for a 
schizoaffective disorder and there effectively remains no 
allegation of error of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to this issue.

II.  Service Connection Claims

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
right and left ankle disorders, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claims, January 2005 and September 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the January 2005 letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations with regard to his claims for entitlement to 
service connection for right and left ankle disorders, there 
is no prejudice to the veteran because the preponderance of 
the evidence is against service connection for those claims.  
See Dingess/Hartman, 19 Vet. App. at 473 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The January 
2005 and September 2006 letters also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on a claim, none was required here.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease inservice, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or 


disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Here, as will be discussed further 
below, the evidence of record does not establish current 
bilateral hearing loss or tinnitus, and does not show that 
the veteran experienced an event, injury, or disease 
inservice related to his right or left ankles.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and arthritis, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Bilateral Hearing Loss and Tinnitus

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 


decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

An October 1976 service entrance audiological evaluation 
found puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
5
LEFT
10
5
5
-
5

In an October 1976 report of medical history, the veteran 
denied hearing loss.  A May 1980 audiological evaluation 
found puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
10
LEFT
0
5
0
0
5

A December 1980 separation audiological evaluation found 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
25
LEFT
15
10
5
10
10

The separation examination also noted a mild right ear 
hearing deficit.  

A March 1982 entrance audiological evaluation found puretone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
5
0
0
0
0

A November 1982 audiological evaluation found puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
15
10
5
5
10

A June 1983 audiological evaluation found puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
5
0
0
5

A March 1984 separation audiological evaluation found 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
0
-10
5
5
5

The veteran's personnel records reveal that his military 
occupational specialty was jet refueler.

Post-service treatment records reveal that the veteran 
underwent a VA audiological evaluation in July 2006.  The 
audiological evaluation found puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
10
5
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The physician stated that speech discrimination was excellent 
bilaterally, and that puretone results revealed normal 
hearing sensitivity for both ears.  

The veteran has not submitted any post-service medical 
treatment records or reports indicating complaints of or 
treatment for tinnitus.  The evidence of record does not show 
a diagnosis of bilateral hearing loss for VA purposes that is 
confirmed by audiological testing as specified in 38 C.F.R. § 
3.385.  Nor is there evidence of an objective diagnosis of 
tinnitus. 

During his September 2008 Board hearing, the veteran 
testified that he had noise exposure inservice while working 
as a jet refueler on the flight line, and that he believed 
his current hearing loss and tinnitus were the result of that 
noise exposure.  The veteran reported that he complained of 
tinnitus inservice and that he noticed muffling of sounds and 
ringing in his ears after being on the flight line for 
several hours.  He stated that he noticed decreased hearing a 
couple of years after service discharge.  The veteran also 
testified that he had no real noise exposure since service 
discharge.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  Although a mild 
right ear hearing deficit is noted in the veteran's service 
medical records, concurrent and later audiological 
evaluations do not indicate hearing impairment for VA 
purposes.  38 C.F.R. § 3.385.  There is no current medical 
evidence of tinnitus that is related to the veteran's 
military service.  With no evidence of a current disability, 
service connection for bilateral hearing loss and tinnitus is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Right and Left Ankle Disorders

The veteran claims entitlement to service connection for 
right and left ankle disorders.  During a September 2008 
Board hearing, the veteran testified that he first injured 
his ankles inservice and that he currently had problems with 
his ankles as a result.  

The veteran's service medical records are negative for any 
complaints of or treatment for a right or left ankle 
disorder.  December 1980 and March 1984 separation 
examinations found the veteran's lower extremities and feet 
to be normal.  There is no indication in the veteran's 
service medical records that he had a right or left ankle 
disorder inservice.  

VA treatment records from December 2002 reveal the veteran's 
complaints of swelling in the right foot and note that he 
reported that he twisted his foot.  Physical examination 
revealed significant bruises and ecchynosis more on the 
lateral side of the right foot.  There was also mild 
swelling, no significant deformity, pulse present, and full 
range of motion with pain.  An x-ray revealed no apparent 
fracture.  The diagnosis was foot sprain.  Another VA 
treatment record from December 2002 notes the veteran's 
complaints of severe right ankle pain.  The veteran reported 
that he twisted his foot when he stepped off the back of a 
truck incorrectly.  A June 2005 VA treatment record notes the 
veteran's complaints of chronic, stable ankle pain.  On 
physical examination, there was crepitus of the ankles.  The 
diagnosis was chronic, stable degenerative joint disease.  VA 
treatment records from December 2005 and April 2007 reveal 
that the veteran was evaluated for chronic, stable 
degenerative joint disease.  A December 2005 treatment record 
noted the veteran's complaints of pain in the ankles.

At a September 2008 hearing before the Board, the veteran 
testified that he injured his ankles inservice in 1977 when 
he twisted both ankles while playing basketball.  He stated 
that he was sent to sickbay for treatment and given light 
duty for one month.  He noted that he was also given wooden 
shoes to wear and was prescribed Tylenol 3.  He testified 
that he continued to have problems with his ankles 
thereafter, and that he constantly went to the doctor for 
treatment for sprained ankles.  He reported that he did not 
seek treatment right after service, but that he did have 
symptoms of ankle pain.

The Board finds that the evidence of record does not support 
a finding of service connection for right and left ankle 
disorders.  There is currently diagnosed degenerative joint 
disease of the right and left ankles.  Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But degenerative joint disease of the right and left ankles 
was not diagnosed within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309.  In addition, there is no medical 
evidence of record linking the veteran's right and left ankle 
disorders to his military service.  The evidence 
contemporaneous with the veteran's discharge from service 
does not suggest that a right or left ankle 


disorder was incurred during service.  Service medical 
records are negative for any complaints of or treatment for a 
right or left ankle disorder, and the veteran's separation 
examination found his lower extremities and feet to be normal 
upon examination.  In addition, the first post-service 
treatment for a right or left ankle disorder is not shown 
until December 2002.  Thus, post-service medical records are 
completely silent for right and left ankle disorders for over 
18 years after the veteran's discharge from service.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Although the veteran has 
alleged that his right and left ankle disorders have 
persisted since service, his testimony, as a lay person, is 
not competent evidence to assert that a relationship exists 
between his period of service and the disorders on appeal, or 
to otherwise assert medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As there is no 
medical evidence that the veteran's current right and left 
ankle disorders are related to service, service connection 
for right and left ankle disorders is not warranted.

The weight of the competent evidence of record demonstrates 
that the veteran's right and left ankle disorders began many 
years after the veteran's discharge from military service and 
are not shown to be related thereto.  As the preponderance of 
the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.


ORDER

The claim of entitlement to service connection for a 
schizoaffective disorder is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a left knee disorder, the Board finds 
that remand is necessary.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Although a statement of the case was sent to the 
veteran regarding the denial of his claim for entitlement to 
service connection for a left knee disorder, the statement of 
the case did not provide the laws and regulations pertinent 
to his claim to reopen.  Accordingly, prior to the Board 
addressing this issue, the case must be remanded for issuance 
of a supplemental statement of the case which addresses the 
laws and regulations relevant to the veteran's claim to 
reopen based on new and material evidence.  See Bernard, 4 
Vet. App. at 384.

Accordingly, the case is remanded for the following action:

The RO must issue a supplemental statement 
of the case to provide the pertinent laws 
and regulations relevant to the veteran's 
claim of whether new and material evidence 
has been submitted to reopen the issue of 
entitlement to service connection for a 
left knee disorder.  See 38 C.F.R. § 19.31 
(2008).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


